 

Exhibit 10.9

 

Option No.:  

 

GENVEC, INC.

2015 OMNIBUS INCENTIVE PLAN

DIRECTOR NON-QUALIFIED STOCK OPTION AGREEMENT
COVER SHEET

 

GenVec, Inc., a Delaware corporation (the “Company”), hereby grants an Option
(the “Option”) to purchase shares of its common stock, par value $0.001 per
share (the “Stock”), to the individual named below as the Grantee. The terms and
conditions of the Option are set forth in this cover sheet and in the attached
Director Non-Qualified Stock Option Agreement (collectively, the “Agreement”)
and in the Company’s 2015 Omnibus Incentive Plan (as amended from time to time,
the “Plan”).

 

Grant Date:

 

Name of Grantee:

 

 

Number of Shares of Stock Covered by the Option:  

 

Option Price per share of Stock:

$

 

Vesting Start Date:

 

 

Vesting Schedule:

 

 

Subject to the terms of this Agreement and provided you continue in Service on
such date, one hundred percent (100%) of the shares of Stock covered by this
Option shall vest on the first (1st) anniversary of the Vesting Start Date.

 

By signing this cover sheet, you agree to all of the terms and conditions
described in this Agreement and in the Plan, a copy of which is also attached.
You acknowledge that you have carefully reviewed the Plan and agree that the
Plan will control in the event any provision of this Agreement should appear to
be inconsistent with the Plan. Certain capitalized terms used in this Agreement
are defined in the Plan and have the meaning set forth in the Plan.

 

Grantee:     Date:       (Signature)                     Company:     Date:    
  (Signature)         Name:           Title:          

 



 

 

 

Attachment

 

This is not a stock certificate or a negotiable instrument.

 



ii

 

 

GENVEC, INC.

2015 OMNIBUS INCENTIVE PLAN

 

DIRECTOR NON-QUALIFIED STOCK OPTION AGREEMENT

 

Non-Qualified Stock Option This Option is not intended to be an Incentive Stock
Option under Code Section 422 and will be interpreted accordingly.       Vesting

This Option is only exercisable before it expires and then only with respect to
the vested portion of the Option.

 

Your right to purchase shares of Stock under this Option vests as set forth in
the Vesting Schedule on the cover sheet, provided you then continue in Service.
You cannot vest in more than the number of shares covered by this Option.

 

No additional shares of Stock will vest after your Service has terminated for
any reason.

 

Change in Control

 

Notwithstanding the Vesting Schedule on the cover sheet, upon the consummation
of a Change in Control, this Option will become one hundred percent (100%)
vested, provided you continue in Service as of immediately prior to the
consummation of the Change in Control.     Term Your Option will expire in any
event at the close of business at Company headquarters on the day before the
tenth (10th) anniversary of the Grant Date, as shown on the cover sheet.  Your
Option will expire earlier (but never later) if your Service terminates, as
described below.     Termination for Cause If your Service is terminated for
Cause, then you shall immediately forfeit all rights to your Option (both vested
and unvested), and the Option shall automatically expire upon your termination
of Service.       Notice of Exercise

The Option may be exercised, in whole or in part, to purchase a whole number of
vested shares of Stock of not less than one hundred (100) shares, unless the
number of vested shares purchased is the total number available for purchase
under the Option, by following the procedures set forth in the Plan and below.

 

When you wish to exercise this Option, you must notify the Company or its
designee or agent by filing the proper “Notice of Exercise” form at the address
given on the form. Your notice must specify how many shares of Stock you wish to
purchase and how your shares of Stock should be registered (in your name only or
in your and your spouse’s names as joint tenants with right of survivorship).
The notice will be effective when it is received by the Company or its designee
or agent and when it is accompanied by payment in full of the Option Price of
the shares of Stock for which such Option is being exercised, plus the amount
(if any) of federal, state, local, or foreign tax or withholding payment which
the Company may, in its judgment, be required to withhold with respect to the
exercise of such Option.

 



1

 

 

 

If someone else wants to exercise this Option after your death, that person must
prove to the Company’s satisfaction that he or she is entitled to do so.

 

Form of Payment

When you submit your notice of exercise, you must include payment of the Option
Price for the shares of Stock you are purchasing. Payment may be made in one (or
a combination) of the following forms:

 

·          Cash, your personal check, a cashier’s check, a money order, or
another cash equivalent acceptable to the Company.

 

·          By surrender to the Company of shares of Stock which you already own.
The value of the surrendered shares of Stock, determined as of the effective
date of the exercise of the Option, will be applied to the Option Price.

 

·          By delivery (on a form prescribed by the Company) of an irrevocable
direction to a licensed securities broker acceptable to the Company to sell
Stock and to deliver all or part of the sale proceeds to the Company in payment
of the aggregate Option Price and any withholding taxes.

 

Withholding Taxes You will not be allowed to exercise this Option unless you
make acceptable arrangements to pay any withholding or other taxes that may be
due as a result of the Option exercise or sale of Stock acquired under this
Option.  In the event that the Company determines that any federal, state,
local, or foreign tax or withholding payment is required relating to the
exercise or sale of shares of Stock arising from this Option, the Company shall
have the right to require such payments from you or withhold such amounts from
other payments due to you from the Company or any Affiliate.  Subject to the
prior approval of the Company, which may be withheld by the Company, in its sole
discretion, you may elect to satisfy this withholding obligation, in whole or in
part, by causing the Company to withhold shares of Stock otherwise issuable to
you or by delivering to the Company shares of Stock.  The shares of Stock so
withheld or delivered must have an aggregate Fair Market Value equal to the
withholding obligation and may not be subject to any repurchase, forfeiture,
unfulfilled vesting, or other similar requirements.     Transfer of Option

During your lifetime, only you (or, in the event of your legal incapacity or
incompetency, your guardian or legal representative) may exercise the Option.
Other than by will or the laws of descent and distribution, the Option may not
be sold, assigned, transferred, pledged, hypothecated, or otherwise encumbered,
whether by operation of law or otherwise, nor may the Option be made subject to
execution, attachment, or similar process. For instance, you may not sell this
Option or use it as security for a loan. If you attempt to do any of these
things, you will immediately and automatically forfeit your Option.

 



2

 

 

Regardless of any marital property settlement agreement, the Company is not
obligated to honor a notice of exercise from your spouse, nor is the Company
obligated to recognize your spouse’s interest in your Option in any other way.

 

Retention Rights Neither your Option nor this Agreement give you the right to be
retained or employed by the Company (or any of its Affiliates) in any
capacity.  The Company (and any Affiliate) reserves the right to terminate your
Service at any time and for any reason.     Shareholder Rights You, or your
estate or heirs, have no rights as a shareholder with respect to the shares of
Stock underlying the Option unless and until the shares of Stock underlying the
Option have been issued upon exercise of your Option and either a certificate
evidencing your Stock has been issued or an appropriate entry has been made on
the Company’s books.  No adjustments are made for dividends or other rights if
the applicable record date occurs before your stock certificate is issued or an
appropriate book entry has been made, except as described in the Plan.    
Clawback

This Option is subject to mandatory repayment by you to the Company to the
extent you are or in the future become subject to any Company or Affiliate
“clawback” or recoupment policy or to any Applicable Laws that require the
repayment by you to the Company of compensation paid by the Company to you in
the event that you fail to comply with, or violate, the terms or requirements of
such policy or Applicable Laws.

 

If the Company is required to prepare an accounting restatement due to the
material noncompliance of the Company, as a result of misconduct, with any
financial reporting requirement under Applicable Laws, and you knowingly engaged
in the misconduct, were grossly negligent in engaging in the misconduct,
knowingly failed to prevent the misconduct, or were grossly negligent in failing
to prevent the misconduct, you shall reimburse the Company the amount of any
payment in settlement of this Option earned or accrued during the twelve
(12)-month period following the first public issuance or filing with the United
States Securities and Exchange Commission (whichever first occurred) of the
financial document that contained such material noncompliance.



 



3

 

 

Adjustments

In the event of any recapitalization, reclassification, stock split, reverse
stock split, spin-off, combination of stock, exchange of stock, stock dividend
or other distribution payable in capital stock, or other increase or decrease in
shares of Stock effected without receipt of consideration by the Company, the
number of shares covered by this Option and the Option Price per share shall be
adjusted (and rounded down to the nearest whole number) pursuant to the Plan.
The Committee adjustments will be final, binding, and conclusive on all persons.

 

Your Option shall be subject to the terms of the agreement of merger,
liquidation, or reorganization in the event the Company is subject to such
corporate activity, consistent with Section 16 of the Plan.

 

Applicable Law This Agreement will be interpreted and enforced under the laws of
the State of Delaware, other than any conflicts or choice of law rule or
principle that might otherwise refer construction or interpretation of this
Agreement to the substantive law of another jurisdiction.     The Plan

The text of the Plan is incorporated in this Agreement by reference.

 

Certain capitalized terms used in this Agreement are defined in the Plan and
have the meaning set forth in the Plan.

 

This Agreement and the Plan constitute the entire understanding between you and
the Company regarding this Option. Any prior agreements, commitments, or
negotiations concerning this Option are superseded; except that any written
employment, consulting, confidentiality, non-competition, non-solicitation,
and/or severance agreement between you and the Company or an Affiliate, as
applicable, shall supersede this Agreement with respect to its subject matter.

 

Data Privacy

In order to administer the Plan, the Company may process personal data about
you. Such data includes, but is not limited to the information provided in this
Agreement and any changes thereto, other appropriate personal and financial data
about you, such as home address and business addresses and other contact
information, payroll information, and any other information that might be deemed
appropriate by the Company to facilitate the administration of the Plan.

 

By accepting this Option, you give explicit consent to the Company to process
any such personal data. You also give explicit consent to the Company to
transfer any such personal data outside the country in which you work or are
employed, including, with respect to non-U.S. resident Grantees, to the United
States, to transferees who shall include the Company and other persons who are
designated by the Company to administer the Plan.

 



4

 

 

Consent to Electronic Delivery The Company may choose to deliver certain
statutory materials relating to the Plan in electronic form.  By accepting this
Option, you agree that the Company may deliver the Plan prospectus and the
Company’s annual report to you in an electronic format and, if requested, agree
to participate in the Plan through an on-line or electronic system established
and maintained by the Company or another third party designated by the Company,
and your consent shall remain in effect throughout your term of Service and
thereafter until you withdraw such consent in writing to the Company.  If at any
time you would prefer to receive paper copies of the Plan prospectus and the
Company’s annual report, as you are entitled to, the Company would be pleased to
provide copies.  Please contact Senior Director, Finance and Accounting to
request paper copies of these documents.     Code Section 409A

The grant of the Option under this Agreement is intended to be exempt from, or
to the extent subject thereto, to comply with, Code Section 409A (“Section
409A”), and, accordingly, to the maximum extent permitted, this Agreement will
be interpreted and administered to be in compliance with Section 409A.

 

Notwithstanding anything to the contrary in the Plan or this Agreement, neither
the Company, any Affiliate, the Board, nor the Committee will have any
obligation to take any action to prevent the assessment of any excise tax or
penalty on you under Section 409A, and neither the Company, any Affiliate, the
Board, nor the Committee will have any liability to you or other person for such
tax or penalty.

 

 By signing the cover sheet of this Agreement, you agree to all of the terms and
conditions described above and in the Plan.



 



5

 

 



 

Exhibit 10.9

 

Exhibit A

 

GenVec, Inc. 2015 Omnibus Incentive Plan

 

[Please see attached.]

 



 